FIRST AMENDMENT TO LOAN AGREEMENT
This First Amendment to Loan Agreement, dated as of June 25, 2018 (this
"Agreement"), is among DXP ENTERPRISES, INC., a Texas corporation (the
"Borrower"), certain subsidiaries of the Borrower, as Guarantors, the Lenders
party to this Agreement and GOLDMAN SACHS BANK USA, as administrative agent for
the Lenders (in such capacity, "Administrative Agent").
W I T N E S S E T H:
WHEREAS, Borrower, certain subsidiaries of Borrower as Guarantors from time to
time party thereto, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Term Loan and Security
Agreement dated as of August 29, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the "Loan Agreement"; capitalized terms
not otherwise defined herein have the definitions provided therefor in the Loan
Agreement) and to certain other documents executed in connection with the Loan
Agreement; and
WHEREAS, the Borrowers and the Lenders party hereto are willing to amend certain
provisions of the Loan Agreement, and have agreed to such amendments on terms
and subject to conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1. Amendments to the Loan Agreement.  The Loan Agreement is amended as of the
First Amendment Effective Date (as defined below) as follows:
1.1
Section 1.1 of the Loan Agreement is hereby amended by inserting therein the
following defined terms in their proper alphabetical position:

"First Amendment": that certain First Amendment to Loan Agreement dated as of
June 25, 2018 by and among the Borrower, the other Obligors party thereto, the
Administrative Agent and the Lenders party thereto.
"First Amendment Effective Date": as defined in the First Amendment.
1.2
Section 1.1 of the Loan Agreement is hereby further amended by amending and
restating clause (a) of the definition of "Applicable Margin" to read in its
entirety as follows:

"(a) any Initial Term Loan, 4.75% per annum in the case of Eurodollar Rate Loans
and 3.75% per annum in the case of Base Rate Loans; and"
1.3
Section 5.7 of the Loan Agreement is hereby amended by amending and restating
the first sentence of clause (c) thereof to read in its entirety as follows:

"In the event that all or any portion of any Loans is (i) repaid, prepaid,
refinanced or replaced or (ii) repriced or effectively refinanced through any
waiver, consent or amendment (in the case of clauses (i) and (ii) above, in
connection with any waiver, consent or amendment to any Loans the primary
purpose of which is the lowering of the effective interest cost or the Weighted
Average Yield of any Loans or the incurrence of any debt financing having an
effective interest cost or Weighted Average Yield that is less than the
effective interest cost or Weighted Average Yield of any Loans (or portion
thereof) so repaid, prepaid, refinanced, replaced or repriced or effectively
refinanced (in each case other than in connection with a change of control or an
Acquisition permitted under the terms hereof) (a "Repricing Transaction"), in
each case occurring on or prior to the last day of the six-month period
following the First Amendment Effective Date, such repayment, prepayment,
refinancing, replacement or repricing or effective refinancing will be made at
101.0% of the principal amount so repaid, prepaid, refinanced, replaced or
repriced or effectively refinanced."
2. Additional Agreements; Replacement of Non-Consenting Lenders.
2.1 The Administrative Agent, as well as each Person party hereto as a Lender,
hereby irrevocably consents to the terms of this Agreement.
2.2 As of June 25, 2018, the Borrower shall be deemed to have given notice to
each Lender failing to give its consent to this Agreement (each such lender, a
"Non-Consenting Lender") of the Borrower's exercise of its rights under Section
14.4 of the Loan Agreement to require that such Non-Consenting Lender assign all
of its rights, interests and obligations under the Loan Documents to Goldman
Sachs Bank USA pursuant to appropriate Assignments (Goldman Sachs Bank USA as
such assignee, the "Assignee Lender").  By its execution of this Agreement, the
Assignee Lender hereby (a) agrees to accept such assignment and delegation from,
and assume such obligations of, the relevant Non-Consenting Lender, and (b) in
its capacity as an assignee of such Non-Consenting Lender, consents to and
approves the terms of this Agreement.
3. No Other Amendments or Waivers.
3.1 Except for the amendments to the Loan Agreement expressly set forth in
Section 1 hereof, the Loan Agreement shall remain unchanged and in full force
and effect and is hereby ratified and confirmed.  Except as expressly set forth
in Section 1 hereof, the execution, delivery, and performance of this Agreement
shall not operate as a waiver of or as an amendment of, any right, power, or
remedy of Administrative Agent or the Lenders under the Loan Agreement or any of
the other Loan Documents as in effect prior to the date hereof, nor constitute a
waiver of any provision of the Loan Agreement or any of the other Loan
Documents.  The agreements set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance under the Loan
Agreement or other Loan Documents, and shall not operate as a consent to any
further or other matter, under the Loan Documents.
3.2   On and after the First Amendment Effective Date, each reference in the
Loan Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to the "Loan Agreement", "thereunder", "thereof" or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as amended by this Agreement.

--------------------------------------------------------------------------------

4. Conditions Precedent.  The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent (the date of satisfaction of
such conditions being referred to herein as the "First Amendment Effective
Date"):
4.1 Execution of Agreement.  Each Obligor, Administrative Agent and either (x)
the Lenders or (y) if any Lender is a Non-Consenting Lender, the Required
Lenders (determined immediately prior to giving effect to this Agreement) and
the Assignee Lender, in each case shall have duly executed and delivered this
Agreement.
4.2 Payments to Non-Consenting Lenders. Each Non-Consenting Lender shall have
received in cash all amounts owed to it under the Loan Documents through the
date of the assignment of its Loans.
4.3 Assignments. Each Non-Consenting Lender shall have assigned all of its
rights and obligations under the Loan Documents to the Assignee Lender,
including all of its Commitments or Loans owing to it or other Obligations, in
accordance with Sections 14.3 and 14.4 of the Loan Agreement; provided that it
is expressly understood and agreed that pursuant to Section 14.4 of the Loan
Agreement, the Administrative Agent has been irrevocably appointed as
attorney-in-fact to execute any such Assignment if the Non-Consenting Lender
fails to execute it.
4.4 Fees and Expenses.  The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the First Amendment Effective
Date, including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or any other Loan Document.
4.5 No Default.  No Default shall exist at the time of, or immediately result
from, the consummation of the transactions contemplated by this Agreement.
5. Representations and Warranties.
5.1 Each Obligor has all requisite corporate (or equivalent) power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its obligations under, the Loan Agreement as amended by this
Agreement (the "Amended Agreement") and the other Loan Documents.
5.2 Each Obligor hereby jointly and severally represents and warrants to
Administrative Agent and Lenders, that this Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
5.3 The execution and delivery by each Obligor of this Agreement and the
performance by each Obligor of this Agreement, the Amended Agreement and the
other Loan Documents (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or other equity holders or any class of
directors or other governing body, whether interested or disinterested, of
Borrower or any other Person) to be made or obtained by an Obligor, nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Agreement, the Amended Agreement or any other
Loan Document against an Obligor or the consummation of the transactions
contemplated thereby by an Obligor, except such as have been obtained or made
and are in full force and effect other than (i) those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder, or
would, individually or in the aggregate, not reasonably be expected to have a
Material Adverse Effect, (b) will not violate (i) any Sanctions or Applicable
Law applicable to an Obligor, (ii) any Organic Documents of any Obligor, or
(iii) any order of any Governmental Authority binding on any Obligor, (c) will
not violate or result in a default under any Material Contract, or give rise to
a right thereunder to require any payment to be made by any Obligor or any
Subsidiary thereunder and (d) will not result in the creation or imposition of
any consensual Lien on any Property of any Obligor or any Subsidiary (other than
the Liens created by the Loan Documents).
6. Acknowledgment and Consent.  Each Guarantor hereby acknowledges that it has
reviewed the terms and provisions of the Loan Agreement and this Agreement and
consents to the amendment of the Loan Agreement effected pursuant to this
Agreement.  Each Guarantor hereby confirms that each Loan Document to which it
is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents the payment and performance of
all "Obligations" under each of the Loan Documents to which is a party (in each
case as such terms are defined in the applicable Loan Document).
Each Guarantor acknowledges and agrees that each of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be im-paired or limited by the execution or effectiveness of this
Agreement.  Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Loan Documents to which it
is a party or otherwise bound are true and correct in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

--------------------------------------------------------------------------------

7. Miscellaneous.
7.1
Captions.  Section captions used in this Agreement are for convenience only, and
shall not affect the construction of this Agreement.

7.2
Governing Law.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT
AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES.

7.3
Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

7.4
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Borrower, Administrative Agent, Lenders (including the Assignee
Lender), Secured Parties, and their respective successors and assigns, except
that (a) no Obligor shall have the right to assign its rights or delegate its
obligations under any Loan Documents; and (b) any assignment by a Lender must be
made in compliance with Section 14.3 of the Loan Agreement.

7.5
References.  Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

7.6
Loan Document. This Agreement shall be deemed to be and shall constitute a Loan
Document.

7.7
Continued Effectiveness.  Notwithstanding anything contained herein, the terms
of this Agreement are not intended to and do not serve to effect a novation as
to the Loan Agreement.  The Loan Agreement and each of the Loan Documents remain
in full force and effect.

7.8
Entire Agreement.  This constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
thereof.

7.9
Counterparts; Execution.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of a signature page of this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such agreement. Any signature, contract
formation or record-keeping through electronic means shall have the same legal
validity and enforceability as manual or paper-based methods, to the fullest
extent permitted by Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
DXP ENTERPRISES, INC.
By /s/Kent Yee
Name: Kent Yee
Title: Chief Financial Officer
GUARANTORS:
PUMP-PMI, LLC


By /s/Kent Yee
Name: Kent Yee
Title: Vice President and Assistant Secretary
PMI OPERATING COMPANY, LTD.


By: PUMP-PMI, LLC, as General Partner


By /s/Kent Yee
Name: Kent Yee
Title: Vice President and Assistant Secretary
PMI INVESTMENT, LLC


By /s/Kent Yee
Name: Kent Yee
Title: Vice President and Assistant Secretary
INTEGRATED FLOW SOLUTIONS, LLC


By /s/Kent Yee
Name: Kent Yee
Title: President
DXP HOLDINGS, INC.


By /s/Kent Yee
Name: Kent Yee
Title: Vice President and Assistant Secretary


BEST HOLDING, LLC


By /s/Kent Yee
Name: Kent Yee
Title: Manager
BEST EQUIPMENT SERVICE & SALES COMPANY, LLC


By /s/Kent Yee
Name: Kent Yee
Title: President
B27 HOLDINGS CORP.


By /s/Kent Yee
Name: Kent Yee
Title: President and Assistant Secretary
B27, LLC


By /s/Kent Yee
Name: Kent Yee
Title: Manager
B27 RESOURCES, INC.


By /s/Kent Yee
Name: Kent Yee
Title: President and Assistant Secretary
PUMPWORKS 610, LLC


By /s/Kent Yee
Name: Kent Yee
Title: President





--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:


GOLDMAN SACHS BANK USA, as Administrative Agent, and a Lender


By /s/Thomas Manning
Name: Thomas Manning
Title: Authorized Signatory

--------------------------------------------------------------------------------

 


DXP Repricing
 
June 2018
 
 
 
Investor
Total Allocation
Angel Island Capital
9,950,000.00
Apex Credit Partners LLC
4,975,000.00
Apollo Credit Management
9,950,000.00
ArrowMark Colorado Holdings LLC
4,975,000.00
Bain Capital Credit, LP
30,374,593.00
Bank of Nova Scotia
1,990,000.00
Carlyle Investment Management LLC
29,850,000.00
Columbia Management
11,940,000.00
Covenant Credit Partners, LP
4,975,000.00
Eaton Vance Management
19,900,000.00
Fort Washington Investment Advisors Inc.
995,000.00
Hayfin Capital Management LLC
2,985,000.00
Invesco Senior Secured Management, Inc.
15,395,407.00
Marathon Asset Management
6,965,000.00
Metropolitan Life Insurance Company
9,950,000.00
MJX Asset Management LLC
7,960,000.00
Nassau Corporate Credit LLC
1,990,000.00
NEWSTAR CAPITAL LLC
2,985,000.00
Och-Ziff Capital Management
6,965,000.00
Orchard First Source Capital Inc
995,000.00
Penn Capital Management Company, Inc.
995,000.00
PGIM, Inc.
17,910,000.00
Silvermine Capital Management LLC
4,975,000.00
THL Credit Senior Loan Strategies LLC
6,965,000.00
Wellfleet Credit Partners, LLC
4,975,000.00
WHITE HORSE CAPITAL
3,980,000.00
YORK CAPITAL MANAGEMENT
9,950,000.00
ZAIS Group, LLC
995,000.00
Goldman Sachs
11,940,000.00
   
Total
248,750,000.00



